EXHIBIT 10.5
 
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of December 12, 2011 (this “Agreement”), is
among Green Earth Technologies, Inc., a Delaware corporation (the “Company” or
the “Debtor”) and [     ], as Agent for the holders of the Company’s 6% Secured
Convertible Debentures due December 31, 2014 in the original aggregate principal
amount of up to $7,500,000 (collectively, the “Debentures”) signatory hereto,
their endorsees, transferees, successors and assigns (collectively, the “Secured
Parties”).


W I T N E S S E T H:


WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to purchase the Debentures; and


WHEREAS, in order to induce the Secured Parties to purchase the Debentures, the
Debtor has agreed to execute and deliver to the Secured Parties this Agreement
and to grant each Secured Party, pari passu with each other Secured Party and
through the Agent (as defined in Section 18 hereof), a security interest in
certain property of such Debtor to secure the prompt payment, performance and
discharge in full of all of the Company’s obligations under the Debentures.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “investment property”, “letter-of-credit rights”, “proceeds” and
“supporting obligations”) shall have the respective meanings given such terms in
Article 9 of the UCC.


(a)           “Collateral” means all of the following property and assets of the
Debtor, whether presently owned or existing or hereafter acquired or coming into
existence, wherever situated, and all additions and accessions thereto and all
substitutions and replacements thereof, and all proceeds, products and accounts
thereof (except for accounts receivable), including, without limitation, all
proceeds of insurance covering the same and of any tort claims in connection
therewith, and all dividends, interest, cash, notes, securities, equity interest
or other property at any time and from time to time acquired, receivable or
otherwise distributed in respect thereof, or in exchange therefor, and all
proceeds from the sale or transfer of any of the foregoing:


 
1

--------------------------------------------------------------------------------

 
 
(i) all accounts (except for accounts receivable), money, documents, chattel
paper, instruments, commercial tort claims, deposit accounts, general
intangibles (including all supporting obligations and all Intellectual
Property), all letters of credit, all other letter of credit rights and all
products and proceeds of any of the foregoing;


(ii) all investment property, including all the capital stock, partnership
interests, membership interests and other ownership interests issued by, and all
Subsidiaries hereafter created or acquired and owned by the Debtor; and


(iii) all equipment, fixtures and other goods and all accessions thereto and all
products and proceeds thereof


(iv)  all rights, remedies and powers in and to the Services Agreement (BPO)
dated January 1, 2010 between Inventek Colloidal Cleaners, LLC and the Debtor,
as the same may be modified, amended, restated, supplemented, renewed or
replaced from time to time;


(v)  all rights, remedies and powers in and to the Agreement dated January 25,
2009 between Inventek Colloidal Cleaners, LLC and the Debtor, as the same may be
modified, amended, restated, supplemented, renewed or replaced from time to
time; and


(vi)  Agreement for Representation Services dated as of July 1, 2007 between the
Debtor and Marketiquette, Inc., as modified by the First Amendment to the
Representation Services Agreement and Amendment to the Founders Agreement dated
effective as of September 1, 2008 between the Debtor and Marketiquette, Inc., as
further modified by the Second Amendment to the Representation Services
Agreement dated to be effective as of April 1, 2009 between the Debtor and
Marketiquette, Inc.


Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.


(b)           “Majority in Interest” means, at any time of determination, not
less than 67% (based on then-outstanding principal amounts of Debentures at the
time of such determination) of the Secured Parties.


(c)           “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent (as that term is defined below) may
reasonably request.


 
2

--------------------------------------------------------------------------------

 
 
(d)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, of any Debtor to the Secured Parties under this Agreement, the
Debentures and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, the Debentures; (ii) any
and all other fees, indemnities, costs, obligations and liabilities of the
Debtors from time to time under or in connection with this Agreement, the
Debentures, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.


(e)           “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(f)           “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


2.           Grant of Security Interest in Collateral.


(a)   As an inducement for the Secured Parties to purchase the Debentures and to
secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the Obligations, Debtor hereby unconditionally and
irrevocably pledges, grants, assigns, conveys, transfers and hypothecates to the
Secured Parties and the Agent (on its behalf and on behalf of the Secured
Parties), a security interest in and to, a lien upon and a right of set-off
against all of their respective right, title and interest of whatsoever kind and
nature in and to, the Collateral whether now existing or hereafter arising (a
“Security Interest” and, collectively, the “Security Interests”).


 
3

--------------------------------------------------------------------------------

 
 
(b)   Notwithstanding anything to the contrary which may be contained herein,
the Secured Parties understand, acknowledge and agree that the Debtor may at any
time prior to March 1, 2012, issue additional debentures (the “Additional
Debentures”) on terms substantially identical to the Debentures, in an aggregate
principal amount of up to $5,500,000 ($7,500,000 less $2,000,000 issued on
original closing date) and that the holders of all such Additional Debentures
will be granted a security interest in the Collateral which shall be pari passu
with the Secured Parties.


3.           [INTENTIONALLY OMMITTED]


4.           Representations, Warranties, Covenants and Agreements of Debtor.
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, Debtor
represents and warrants to, and covenants and agrees with, the Secured Parties
as follows:


(a)   Debtor has the requisite corporate power and authority to enter into this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by Debtor of this Agreement and the filings
contemplated herein have been duly authorized by all necessary action on the
part of Debtor and no further action is required by Debtor.  This Agreement has
been duly executed by Debtor.  This Agreement constitutes the legal, valid and
binding obligation of Debtor, enforceable against Debtor in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.


(b)           Debtor has no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto.


(c)           Debtor is the sole owners of the Collateral (except for
non-exclusive licenses granted by Debtor in the ordinary course of business),
free and clear of any liens, security interests, encumbrances, rights or claims,
and are fully authorized to grant the Security Interests.  There is not on file
in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral.  As long as this Agreement shall be in effect, Debtor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument with
respect to the Collateral (except to the extent filed or recorded in favor of
the Secured Parties pursuant to the terms of this Agreement).


 
4

--------------------------------------------------------------------------------

 
 
(d)           No written or verbal claim has been received that any Collateral
or Debtor’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to Debtor’s right
to keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of Debtor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.


(e)           Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents, if any, have been filed
and recorded and other steps have been taken to perfect the Security Interests
to create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.


(f)           This Agreement creates in favor of the Secured Parties a valid
first priority security interest in the Collateral securing the payment and
performance of the Obligations.  Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected.  No consent of any third parties and
no authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation of the Security
Interests created hereunder in the Collateral or (iii) the enforcement of the
rights of the Agent and the Secured Parties hereunder.


(g)           Debtor hereby authorizes the Agent to file, on behalf of the
Secured Parties, one or more financing statements under the UCC, with respect to
the Security Interests, with the proper filing and recording agencies in any
jurisdiction deemed proper by it.


(h)           The execution, delivery and performance of this Agreement by
Debtor does not (i) violate any of the provisions of any Organizational
Documents of Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to Debtor or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing Debtor’s debt or otherwise) or
other understanding to which Debtor is a party or by which any property or asset
of Debtor is bound or affected. No consents (including, without limitation, from
stockholders or creditors of Debtor) are necessary for Debtor to enter into and
perform its obligations hereunder.


 
5

--------------------------------------------------------------------------------

 
 
(i)           Debtor shall at all times maintain the liens and Security
Interests provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Parties until this
Agreement and the Security Interest hereunder shall be terminated pursuant to
Section 14 hereof.  Debtor hereby agrees to defend the same against the claims
of any and all persons and entities.  Debtor shall safeguard and protect all
Collateral for the account of the Secured Parties.  At the request of the Agent,
Debtor will sign and deliver to the Agent on behalf of the Secured Parties at
any time or from time to time one or more financing statements pursuant to the
UCC in form reasonably satisfactory to the Agent and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the Agent to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, Debtor shall pay all
fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests hereunder, and Debtor shall obtain and furnish to the Agent
from time to time, upon demand, such releases and/or subordinations of claims
and liens which may be required to maintain the priority of the Security
Interests hereunder.


(j)           Debtor will not transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral without the prior written
consent of the Agent.


(k)           Debtor shall promptly execute and deliver to the Agent, for the
benefit of the Secured Parties, such further assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Agent may from time to time
request and may in its sole discretion deem necessary to perfect, protect or
enforce the Secured Parties’ security interest in the Collateral in which the
Secured Parties have been granted a security interest hereunder, substantially
in a form reasonably acceptable to the Agent.


(l)           Debtor shall permit the Agent and its representatives and agents
to inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.


(m)           Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action with respect of the Collateral.


(n)           Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by Debtor that may materially affect the value of the Collateral, the
Security Interest or the rights and remedies of the Secured Parties hereunder.


 
6

--------------------------------------------------------------------------------

 
 
(o)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(p)           Debtor shall at all times preserve and keep in full force and
effect its valid existence and good standing and any rights and franchises
material to its business.


(q)           Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Agent of such change and,
at the time of such written notification, Debtor provides any financing
statements necessary to perfect and continue the perfection of the Security
Interests granted and evidenced by this Agreement.


(r)           Debtor may not relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.


(s)           Debtor was organized and remains organized solely under the laws
of the State of Delaware.


(t)           Debtor has no trade names.


(u)           To the extent that any Collateral is in the possession of any
third party, Debtor shall join with the Agent in notifying such third party of
the Secured Parties’ security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance reasonably satisfactory to the
Agent.


(v)           Debtor will from time to time, at its own expense, promptly
execute and deliver all such further instruments and documents, and take all
such further action as may be necessary or desirable, or as the Agent may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Secured Parties to
exercise and enforce their rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.
 
5.           Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which Debtor is subject or to which
Debtor is party.


 
7

--------------------------------------------------------------------------------

 
 
6.           Defaults. The following events shall be “Events of Default”:


(a)   The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures;
 
(b)   Any representation or warranty of Debtor in this Agreement shall prove to
have been incorrect in any material respect when made; or
 
(c)   If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Debtor, or a proceeding shall be commenced by Debtor, or by any
governmental authority having jurisdiction over Debtor, seeking to establish the
invalidity or unenforceability thereof, or Debtor shall deny that Debtor has any
liability or obligation purported to be created under this Agreement.
 
7.           Duty To Hold In Trust.  Upon the occurrence of any Event of Default
and at any time thereafter, Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums or property or proceeds subject to the Security
Interests, whether payable pursuant to the Debentures or otherwise, or of any
check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Secured Parties, pro-rata in proportion to their respective
then-currently outstanding principal amount of Debentures for application to the
satisfaction of the Obligations (and if any Debenture is not outstanding,
pro-rata in proportion to the initial purchases of the remaining Debentures).


8.           Rights and Remedies Upon Default.


(a)           Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Parties, acting through the Agent, shall have the right
to exercise all of the remedies conferred hereunder and under the Debentures,
and the Secured Parties shall have all the rights and remedies of a secured
party under the UCC and applicable law.  Without limitation, the Agent, for the
benefit of the Secured Parties, shall have the following rights and powers:


 
8

--------------------------------------------------------------------------------

 
 
(i)   The Agent shall have the right to take possession of the Collateral and,
for that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and Debtor shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at Debtor’s
premises or elsewhere, and make available to the Agent, without rent, all of
Debtor’s respective premises and facilities for the purpose of the Agent taking
possession of, removing or putting the Collateral in saleable or disposable
form.


(ii)   Upon notice to the Debtor by Agent, all rights of Debtor to exercise the
voting rights, exercise rights and other consensual rights which it would
otherwise be entitled to exercise and all rights of Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain in respect of the Collateral, shall cease.  Upon such notice, Agent shall
have the right to receive, for the benefit of the Secured Parties, any interest,
cash dividends or other payments on the Collateral and, at the option of Agent,
to exercise in such Agent’s discretion all voting rights and exercise rights
pertaining thereto.  Without limiting the generality of the foregoing, Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or Debtor or any of its direct or indirect
subsidiaries.


(iii)    The Agent shall have the right to assign, sell, lease or otherwise
dispose of and deliver all or any part of the Collateral, at public or private
sale or otherwise, either with or without special conditions or stipulations,
for cash or on credit or for future delivery, in such parcel or parcels and at
such time or times and at such place or places, and upon such terms and
conditions as the Agent may deem commercially reasonable, all without (except as
shall be required by applicable statute and cannot be waived) advertisement or
demand upon or notice to Debtor or right of redemption of Debtor, which are
hereby expressly waived.  Upon each such sale, lease, assignment or other
transfer of Collateral, the Agent, for the benefit of the Secured Parties, may,
unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of Debtor, which are hereby waived and
released.


(iv)           The Agent shall have the right (but not the obligation) to notify
any obligors under instruments or accounts to make payments directly to the
Agent, on behalf of the Secured Parties, and to enforce Debtors’ rights against
such obligors.


(v)           The Agent, for the benefit of the Secured Parties, may (but is not
obligated to) direct any financial intermediary or any other person or entity
holding any investment property to transfer the same to the Agent, on behalf of
the Secured Parties, or its designee.


 
9

--------------------------------------------------------------------------------

 
 
(b)           The Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  The
Agent may sell the Collateral without giving any warranties and may specifically
disclaim such warranties.  If the Agent sells any of the Collateral on credit,
Debtor will only be credited with payments actually made by the purchaser.  In
addition, Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Agent’s rights and remedies
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.
 
9.           Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to Debtor any surplus proceeds or to such other party as required by law or
judicial proceeding. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Parties are legally entitled, Debtor will be liable for the
deficiency, together with interest thereon, at the rate of 10% per annum or the
lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Parties to collect such
deficiency.  To the extent permitted by applicable law, Debtor waives all
claims, damages and demands against the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Parties as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.


10.           Costs and Expenses. Debtor agrees to pay all out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the
Agent.  Debtor shall also pay all other claims and charges which in the
reasonable opinion of the Agent is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interests therein.  Debtor will
also, upon demand, pay to the Agent the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Agent, for the benefit of the Secured Parties, may
incur in connection with the creation, perfection, protection, satisfaction,
foreclosure, collection or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Agent, for the benefit of the Secured Parties, and the Secured
Parties may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Debentures. Until so paid,
any fees payable hereunder shall be added to the principal amount of the
Debentures and shall bear interest at the Default Rate.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Responsibility for Collateral. Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.  Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to prepare the Collateral for sale,
and (b) Debtor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by Debtor
thereunder.  Neither the Agent nor any Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Agent or any Secured Party of any payment
relating to any of the Collateral, nor shall the Agent or any Secured Party be
obligated in any manner to perform any of the obligations of Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Agent or any Secured Party in respect
of the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Agent or to which the Agent or any Secured Party may
be entitled at any time or times.


12.           Security Interests Absolute. All rights of the Agent and
the  Secured Parties and all obligations of Debtor hereunder, shall be absolute
and unconditional, irrespective of: (a) any lack of validity or enforceability
of this Agreement, the Debentures or any agreement entered into in connection
with the foregoing, or any portion hereof or thereof; (b) any change in the
time, manner or place of payment or performance of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Debentures or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guarantee, or any other
security, for all or any of the Obligations; (d) any action by the Secured
Parties to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (e) any other circumstance which might otherwise constitute any legal or
equitable defense available to Debtor, or a discharge of all or any part of the
Security Interests granted hereby.  Until the Obligations shall have been paid
and performed in full, the rights of the Secured Parties hereunder shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy.  Debtor
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Parties
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Parties, then, in any such event, Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  Debtor waives all right to
require the Secured Parties to proceed against any other person or entity or to
apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy. Each Debtor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.


 
11

--------------------------------------------------------------------------------

 
 
13.           Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all of the Debentures have been satisfied in full
in accordance with the terms thereof and all other Obligations have been paid or
discharged; provided, however, that all indemnities of Debtor contained in this
Agreement (including, without limitation, Annex A hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.


14.           Power of Attorney; Further Assurances.


(a)           Debtor authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as Debtor’s true and lawful attorney-in-fact, with power,
in the name of the Agent or Debtor, to, after the occurrence and during the
continuance of an Event of Default, (i) endorse any note, checks, drafts, money
orders or other instruments of payment (including payments payable under or in
respect of any policy of insurance) in respect of the Collateral (including,
without limitation, any Pledged Securities) that may come into possession of the
Agent; (ii) to sign and endorse any financing statement pursuant to the UCC or
any invoice, freight or express bill, bill of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with accounts (except for accounts receivable), and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; and (v) generally, at the
option of the Agent, and at the expense of Debtor, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Agent deems necessary to protect, preserve and realize
upon the Collateral and the Security Interests granted therein in order to
effect the intent of this Agreement and the Debentures all as fully and
effectually as Debtor might or could do; and Debtor hereby ratifies all that
said attorney shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable for the
term of this Agreement and thereafter as long as any of the Obligations shall be
outstanding.  The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which Debtor is subject or to which Debtor is a
party.


(b)           On a continuing basis, Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdiction indicated on Schedule B attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Agent the grant or perfection of a
perfected security interest in all the Collateral under the UCC.


 
12

--------------------------------------------------------------------------------

 
 
(c)           Debtor hereby irrevocably appoints the Agent as Debtor’s
attorney-in-fact, with full authority in the place and instead of Debtor and in
the name of Debtor, from time to time in the Agent’s sole discretion, to take
any action and to execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
Debtor where permitted by law, which financing statements shall describe the
Collateral as set forth herein, and not as “all assets” or words of like import,
and ratifies all such actions taken by the Agent.  This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding.


15.           Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement (as
such term is defined in the Debentures).


16.           Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.


17.           Appointment of Agent.  The Secured Parties hereby appoint [      ]
to act as their agent (“Agent”) for purposes of exercising any and all rights
and remedies of the Secured Parties hereunder. Such appointment shall continue
until revoked in writing by a Majority in Interest, at which time a Majority in
Interest shall appoint a new Agent.
 
18.           Miscellaneous.


(a)           No course of dealing between Debtor and the Secured Parties, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Debentures or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.


 
13

--------------------------------------------------------------------------------

 
 
(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by Debtor and the
Secured Parties holding a Majority in Interest, or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  In
the event the Company issues additional debentures and warrants pursuant to
clause (d) of the definition of “Exempt Issuance” (as defined in the Purchase
Agreement), such holder shall be joined as parties to this Agreement without the
consent of the Secured Parties or Agent and such holders shall agree in writing
to be bound by the provisions of this Agreement that apply to the “Secured
Parties.”


(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Secured Party (other than by merger).  Any Secured Party
may assign any or all of its rights under this Agreement to any Person (as
defined in the Purchase Agreement) to whom such Secured Party assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the “Secured Parties.”


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


 
14

--------------------------------------------------------------------------------

 
 
(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Except to the extent
mandatorily governed by the jurisdiction or situs where the Collateral is
located, Debtor agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
the Debentures (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in Westchester County, New York.  Debtor hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Westchester
County, New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(j)           Debtor shall indemnify, reimburse and hold harmless the Agent and
the Secured Parties and their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction.  This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement (as such
term is defined in the Debentures) or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.


(k)           Nothing in this Agreement shall be construed to subject Agent or
any Secured Party to liability as a partner in Debtor or any if its direct or
indirect subsidiaries that is a partnership or as a member in Debtor or any of
its direct or indirect Subsidiaries that is a limited liability company, nor
shall Agent or any Secured Party be deemed to have assumed any obligations under
any partnership agreement or limited liability company agreement, as applicable,
of any Debtor or any of its direct or indirect subsidiaries or otherwise, unless
and until any such Secured Party exercises its right to be substituted for
Debtor as a partner or member, as applicable, pursuant hereto.


 
15

--------------------------------------------------------------------------------

 
 
(l)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of Debtor or any direct or
indirect subsidiary of Debtor or compliance with any provisions of any of the
Organizational Documents, Debtor hereby grants such consent and approval and
waive any such noncompliance with the terms of said documents.


(m)           It is expressly understood and agreed that (i) the parties have
entered into this Agreement for the sole purpose of perfecting each Secured
Party’s security interest in the Collateral of Debtor, (ii) there is no
agreement or other understanding between or among the parties hereto to act
together for the purpose of acquiring, holding, voting or disposing of “equity
securities” (as defined in Rule 13d-1(i) promulgated under the Securities
Exchange Act of 1934, as amended) of any of the Debtors and (iii) each of the
parties hereto shall act independent of one another in making decisions with
respect to the acquiring, holding, voting or disposing of “equity securities” of
Debtor.


(n)           References in this Agreement to any rights granted to the Secured
Parties or actions to taken by the Secured Parties shall also mean the rights
granted to the Agent, for the benefit of the Secured Parties and actions to be
taken by the Agent, for the benefit of the Secured Parties.


(o)           Each Secured Party and the Agent, for the benefit of the Secured
Parties, hereby acknowledges and agrees that, notwithstanding the time or order
of the filing of any financing statement or other registration or document with
respect to the Collateral and the security interests granted by Debtor to the
Secured Parties and the Agent, for the benefit of the Secured Parties, or any
provision of this Agreement, any other security document, the UCC or other
applicable law, solely as amongst the Secured Parties and the Agent, for the
benefit of the Secured Parties, the security interests of the Secured Parties
and the Agent, for the benefit of the Secured Parties, shall have the same rank
and priority; provided, that, the foregoing shall not apply to any security
interest of a Secured Party or the Agent, for the benefit of the Secured
Parties, that is void or voidable as  a matter of law.


[SIGNATURE PAGES FOLLOW]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 

  GREEN EARTH TECHNOLOGIES INC.          
 
By:
        Name:       Title:                   [           ], as Agent for the
holders of the Company’s 6% Secured Convertible Debentures due December 31, 2014
in the original aggregate principal amount of up to $7,500,000  

 
 
17

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A




7 West Cross Street
Hawthorne, NY 10532
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B


The State of Delaware
 
 
 
19

--------------------------------------------------------------------------------

 

ANNEX A
to
SECURITY AGREEMENT
 
THE AGENT


1.   Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex A is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate [            ] as
the “Agent” named in the Agreement and to act as specified herein and in the
Agreement.  Each Secured Party shall be deemed irrevocably to authorize the
Agent to take such action on its behalf under the provisions of the Agreement,
the Secured Party DACA and any other Transaction Document (as such term is
defined in the Purchase Agreement) and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agent may perform any of its duties
hereunder by or through its agents or employees.


2.   Nature of Duties.  The Agent shall have no duties or responsibilities
except those expressly set forth in the Agreement and the Secured Party
DACA.  Neither the Agent nor any of its partners, members, shareholders,
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such under the Agreement or hereunder or in connection herewith
or therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.  The duties of the
Agent shall be mechanical and administrative in nature; the Agent shall not have
by reason of the Agreement, the Secured Party DACA or any other Transaction
Document a fiduciary relationship in respect of Debtor or any Secured Party; and
nothing in the Agreement, the Secured Party DACA or any other Transaction
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement, the Secured
Party DACA or any other Transaction Document except as expressly set forth
herein and therein.


3.   Lack of Reliance on the Agent.  Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in Debtor, the creation and continuance of the
Obligations, the transactions contemplated by the Transaction Documents, and the
taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter.  The Agent shall not be responsible to Debtor or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
Debtor or the value of any of the Collateral, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of the Agreement or any other Transaction Document, or the
financial condition of Debtor, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Transaction Documents.


 
20

--------------------------------------------------------------------------------

 
 
4.   Certain Rights of the Agent.  The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured
Parties.  The Agent shall request instructions from the Secured Parties with
respect to any material act or action (including failure to act) in connection
with the Agreement, the Secured Party DACA or any other Transaction Document,
and shall be entitled to act or refrain from acting in accordance with the
instructions of a Majority in Interest; if such instructions are not provided
despite the Agent’s request therefor, the Agent shall be entitled to refrain
from such act or taking such action, and if such action is taken, shall be
entitled to appropriate indemnification from the Secured Parties in respect of
actions to be taken by the Agent; and the Agent shall not incur liability to any
person or entity by reason of so refraining.  Without limiting the foregoing,
(a) no Secured Party shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting hereunder in
accordance with the terms of the Agreement or any other Transaction Document,
and Debtor shall have no right to question or challenge the authority of, or the
instructions given to, the Agent pursuant to the foregoing and (b) the Agent
shall not be required to take any action which the Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law. Notwithstanding
anything contained herein to the contrary, the Agent shall not release any
Collateral with respect to any Debenture or amend the principal amount, interest
rate or maturity date of such Debenture or expressly waive or release in writing
any material claim against the Debenture without the written consent of the
Secured Party holding such Debenture.


5.   Reliance.  The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, facsimile, e-mail, order or other document or telephone message
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to the Agreement and the other Transaction Documents
and its duties thereunder, upon advice of counsel selected by it and upon all
other matters pertaining to this Agreement and the other Transaction Documents
and its duties thereunder, upon advice of other experts selected by
it.  Anything to the contrary notwithstanding, the Agent shall have no
obligation whatsoever to any Secured Party to assure that the Collateral exists
or is owned by Debtor or is cared for, protected or insured or that the liens
granted pursuant to the Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.


6.   Indemnification.  To the extent that the Agent is not reimbursed and
indemnified by Debtor, the Secured Parties will jointly and severally reimburse
and indemnify the Agent, in proportion to their initially purchased respective
principal amounts of Debentures, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in performing its duties hereunder
or under the Agreement or any other Transaction Document, or in any way relating
to or arising out of the Agreement or any other Transaction Document except for
those determined by a final judgment (not subject to further appeal) of a court
of competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct.  Prior to taking any action hereunder as
Agent, the Agent may require each Secured Party to deposit with it sufficient
sums as it determines in good faith is necessary to protect the Agent for costs
and expenses associated with taking such action.


 
21

--------------------------------------------------------------------------------

 
 
7.   Resignation by the Agent.


(a)   The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to Debtor and the
Secured Parties.  Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.


(b)   Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.


(c)   If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above.  If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead Debtor and the Secured Parties in a proceeding for the appointment of
a successor Agent, and all fees, including, but not limited to, extraordinary
fees associated with the filing of interpleader and expenses associated
therewith, shall be payable by Debtor on demand.


8.   Rights with respect to Collateral.  Each Secured Party agrees with all
other Secured Parties and the Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the Agreement. 
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of the Agreement including this Annex B shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent.
 
 
22

--------------------------------------------------------------------------------

 